Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 20 February 1801
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Monsieur,
New York 20 Fevrier 1801.

Vous n’avez jamais eu qu’ un Vice. Je fais mon compliment à votre Patrie et aux deux Mondes de ce qu’enfin vous l’avez perdu.
Salut et respect.

Du Pont (De Nemours)



editors’ translation

Sir,
New York, 20 February 1801

You have never had but one vice. I compliment your fatherland and both worlds on the fact that you have finally lost it.
Greetings and respect.

Du Pont (De Nemours)


